Exhibit32.1 PRISM TECHNOLOGIES GROUP, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Prism Technologies Group, Inc. (the “Company”) on Form10-K for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Hussein A. Enan, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ HUSSEIN A. ENAN Hussein A. Enan Chairman of the Board and Chief Executive Officer Dated: March 31, 2017 In connection with the Annual Report of Prism Technologies Group, Inc. (the “Company”) on Form10-K for the year ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Steven J. Yasuda, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ STEVEN J. YASUDA Steven J. Yasuda Chief Financial Officer and ChiefAccounting Officer Dated: March 31, 2017
